NOTICE: This opinion is subject to motions for rehearing under Rule 22 as well
as formal revision before publication in the New Hampshire Reports. Readers are
requested to notify the Reporter, Supreme Court of New Hampshire, One Charles
Doe Drive, Concord, New Hampshire 03301, of any editorial errors in order that
corrections may be made before the opinion goes to press. Errors may be
reported by E-mail at the following address: reporter@courts.state.nh.us.
Opinions are available on the Internet by 9:00 a.m. on the morning of their
release. The direct address of the court's home page is:
http://www.courts.state.nh.us/supreme.

                  THE SUPREME COURT OF NEW HAMPSHIRE

                            ___________________________


Public Protection Fund Committee
No. 2016-0427


              APPEAL OF ESTATE OF BEATRICE JAKOBIEC
      (New Hampshire Bar Association Public Protection Fund Committee)

                             Argued: April 19, 2017
                       Opinion Issued: November 30, 2017

      Law Office of Steven M. Latici, P.A., of Gilmanton (Steven M. Latici on the
brief and orally), for the claimant.


      Bussiere & Bussiere, P.A., of Manchester (Keith F. Diaz on the brief and
orally), for the respondent.

       HICKS, J. The claimant, Edmund Hibbard, Esq., Administrator of the
Estate of Beatrice Jakobiec (Estate), appeals a decision of the respondent, New
Hampshire Bar Association Public Protection Fund Committee (PPFC), finding
that the Estate is entitled to reimbursement from the Public Protection Fund
(PPF) in an amount significantly less than that which the Estate claims was
stolen by former attorney Thomas Tessier. We reverse in part, vacate, and
remand.

      The following facts are taken from the Auditor’s Report in Tessier’s
disciplinary proceeding in the Attorney Discipline Office (ADO), which was
appended to the Estate’s statement of claim to the PPFC and appears in the
record. These facts do not appear to be disputed and, in any event, are recited
for background only.

       Beatrice Jakobiec passed away on May 11, 2001, leaving two sons,
Frederick A. Jakobiec, M.D. and Thaddeus Jakobiec, Jr., as heirs. On June
26, 2002, Tessier was appointed to administer the Estate. He filed a first and
final account for the Estate with the probate court on April 10, 2003, valuing
the Estate at $280,124.00. The actual value of the Estate for probate
purposes, as determined by the auditor for the ADO, was $576,074.03. The
auditor concluded that “[t]he assets included in the Estate by Attorney Tessier
were valid and belonged in the Estate valuation,” but that Tessier failed to
include additional assets owned by Beatrice at the time of her death. In
particular, certain bank certificates of deposit owned by Beatrice were canceled
by Tessier, with the proceeds issued by check payable to the Estate or to
Tessier as administrator of the Estate. The auditor for the ADO concluded that
it appeared Tessier took the proceeds “for his own purposes.” The auditor
further noted that Tessier received and presumably “utilized . . . for his own
purposes” a refund on insurance premiums that was due the Estate. In
addition, the auditor detailed Tessier’s misappropriation, using fraudulent
powers of attorney, of funds belonging to Frederick individually or held in trust
for Thaddeus, who has been blind since birth.

       On April 2, 2009, the Estate filed its claim in the instant matter, alleging
a loss, as restated in its memorandum and at the hearing at the PPFC, in the
gross amount of $404,830.76. The Estate’s total loss consisted of $208,798.95
in stolen assets (the Stolen Assets), $96,500.00 in stolen legal fees, and
$99,531.81 in lost income. In support of its claim for stolen legal fees, the
Estate alleged that “assets of the estate were deposited to the . . . client trust
account” of Tessier’s law firm and that “Tessier directed the unlawful periodic
payment of legal fees to his law firm and himself.” With respect to the Estate’s
lost income claim, the PPFC noted that, according to the Estate’s offer of proof,
that claim sought “to recover the opportunity cost arising from the alleged theft
of the CDs, legal fees, and insurance premium,” and was supported by the
Estate’s attorney’s “simple interest calculations applying Moody’s average AAA
Corporate Bond Rate of 5.68% for 2002-2008.”

       Against the gross amount of its loss, the Estate credited the net
recoveries it obtained from third parties: specifically, $180,896.00 from the
probate bond and $14,211.18 from the certified public accountant (CPA) who
had prepared the Estate’s federal tax return. The gross amounts of those
recoveries were $250,000.00 and $20,000.00, respectively. The PPFC noted
that “[a]ccording to the [Estate’s] offer of proof at the hearing, the difference
between the gross and the net recoveries represented attorney’s fees incurred




                                         2
in collecting the recoveries. After applying these net recovery credits, the
Estate submitted a claim of $209,723.76.”1

        The PPFC found “that the Estate has established by a preponderance of
the evidence that it suffered a loss in assets of $208,798.95 for the five
[certificates of deposit omitted from the probate accounting] and insurance
premium, and that these amounts were stolen.” It also found that $89,686.07
(the Stolen Legal Fees) of the $96,500.00 in legal fees claimed to have been
misappropriated by Tessier “were stolen and are reimbursable.” The
discrepancy in those amounts is due to the PPFC’s finding that two checks (the
Excluded Checks) claimed to represent stolen legal fees “appear to have been
for the benefit of Thaddeus Jakobiec and are not properly reimbursed here.”
The PPFC also found that “the Estate’s claim for lost income is not eligible for
recovery” under New Hampshire Supreme Court Rule 55(4). Totaling the
Stolen Assets and Stolen Legal fees, the PPFC found the gross amount of
$298,485.02 to be eligible for reimbursement. From that amount, the PPFC
deducted the gross amounts the Estate recovered from the probate bond and
the CPA ($250,000.00 and $20,000.00 respectively), to arrive at a net eligible
recovery of $28,485.02. The PPFC then concluded:

           The [PPFC] further finds that there are only two beneficiaries of
       the Estate, Frederick and Thaddeus Jakobiec. The [PPFC]
       previously has found [in a proceeding on a separate claim on the
       PPF made by Thaddeus] that Thaddeus Jakobiec has been fully
       compensated for losses suffered by Mr. Tessier’s defalcations, and
       accordingly reduces the Net Eligible Recovery by half to
       $14,242.51.


      In the PPFC proceeding regarding Thaddeus (the Thaddeus Jakobiec
Proceeding), the PPFC relied upon a probate court decision involving a trust
established for Thaddeus’s benefit (the Smillie Trust). See In re Trust of Lillian
M. Smillie, Case No. 2010-0675, 2011 WL 13092686 (N.H. Dec. 8, 2011)
(unpublished decision affirming probate court order). In that proceeding, the
PPFC quoted a portion of the probate court’s order explaining arrangements
made to reimburse Thaddeus and Frederick for funds taken by Tessier:

       Thomas Tessier hired Attorney William Boesch to represent him in
       this process, and Attorney [Regina] Rockefeller [hired by the
       Claimant’s brother, Frederick Jakobiec, to investigate Tessier’s
       actions] and Boesch worked together extensively for many months.
       Together, the attorneys agreed that making Thaddeus whole was


1 The Estate appears to have made a mathematical error, as its gross claim less net recoveries
equals $209,723.58.



                                                3
      their first priority. The attorneys reviewed documents from the
      Smillie Trust, Beatrice Jakobiec Estate, Thaddeus Jakobiec
      Irrevocable Trust, receipts, valid expenditures for his care, and
      calculated his share of his mother’s estate expenses and taxes. It
      was agreed that, as of December 18, 2006, the full amount due
      Thaddeus Jakobiec under the Smillie Trust, $110,162.53, was in
      the Smillie Trust accounts when Rockefeller and James Goves,
      MD, the present petitioners, became the successor trustees of the
      Smillie Trust in 2006. As it turns out, although not at issue in
      these proceedings, the full amount due Thaddeus Jakobiec under
      his Irrevocable Trust ($199,963.12) was also then in the trust
      account, plus a whole lot more he wasn’t entitled to, as it turned
      out. The excess funds were also returned for the benefit of
      Frederick Jakobiec, through Attorney Rockefeller. Thaddeus
      Jakobiec had been made whole in both respects, through one
      means or another, as of December 18, 2006.

       On appeal in the instant case, the Estate argues that the PPFC erred by:
(1) reducing the amount of its claim by fifty percent based upon an “earlier
finding that Thaddeus Jakobiec . . . had received his full distribution from the
Estate”; (2) reducing the Estate’s claim for stolen legal fees by the amounts of
the Excluded Checks; (3) finding that the Estate’s claim against the PPF
included a claim for lost income; and (4) “applying credits for prior recoveries
by the Estate for the gross amount of those recoveries rather than the net
amount of the recoveries.” “Decisions of the PPFC as to whether or not to pay
claims and the amount of payments shall be within the PPFC’s discretion and
will be reviewable only for unsustainable exercise of discretion.” Appeal of
Stacy, 164 N.H. 706, 712 (2013) (quotation, brackets, and ellipsis omitted); see
Sup. Ct. R. 55(5).

       The Estate first challenges the fifty percent reduction of its claim. It
argues that the PPFC “only has jurisdiction to determine the amount of each
claim submitted” and, specifically, “has no jurisdiction to reduce the assets of
the probate estate or otherwise interfere with the distribution of those assets.”
It asserts that “[a]s an asset of the estate the ‘net eligible recovery’ is subject to
the claims of creditors of the estate.”

       In response, the PPFC contends that “[t]he Estate appears to equate the
PPFC’s decision to a court ordered distribution of Estate assets.” The PPFC
rejects that characterization of its order, and asserts instead that its decision
merely limited the amount reimbursed by the PPF to the Estate’s “actual
losses.”

       We conclude that the PPFC unsustainably exercised its discretion in
failing to recognize the Estate, or its administrator, as an entity distinct from



                                          4
Thaddeus Jakobiec, one of the Estate’s beneficiaries. The PPFC’s reasoning is
analogous to an argument rejected by the court in Bingham v. Zolt, 66 F.3d
553 (2d Cir. 1995), an action seeking damages from a decedent’s attorney and
accountant for “allegedly divert[ing] . . . assets and . . . income from [the
decedent’s] estate to themselves.” Bingham, 66 F.3d at 556-57. On appeal,
the defendant attorney argued that “the estate suffered no loss because the
funds from the estate’s ‘offshore’ companies and its bank accounts were
distributed to estate beneficiaries who were entitled to receive them or were
used to pay for the estate’s legitimate expenses.” Id. at 563. The court
disagreed, noting that the “[d]efendant’s argument is fundamentally flawed, to
the extent that he incorrectly assumes that the beneficiaries of the estate are
indistinguishable from the estate itself. An estate, of course, is an entity
separate and distinct from its beneficiaries.” Id. But cf. 33 C.J.S. Executors
and Administrators § 5 (2009) (“The estate of a deceased person is not an entity
known to the law, and is not a natural or an artificial person, but is merely a
name to indicate the sum total of assets and liabilities of a decedent.”
(footnotes omitted)).

       It does not appear that we have previously referred to a decedent’s estate
as an “entity.” Cf. Lisbon Sav. Bank &c. Co. v. Moulton’s Est., 91 N.H. 477,
481-82 (1941) (noting that “[a]s an artificial person distinct from himself as an
individual, an executor is a creation of the law,” under a “legal concept . . .
analogous to that of a corporation”). Nevertheless, in the context of suits
relating to the decedent’s personal estate, we have recognized a distinction
between the estate and/or its administrator, on the one hand, and the estate’s
beneficiaries, on the other. See Scamman v. Sondheim, 97 N.H. 280, 281
(1952) (noting general rule that “an executor or administrator is the only proper
party to bring or defend actions relating to the personal estate of the deceased”
and that, by “contrast, heirs and legatees are not parties in interest, in the
legal sense of the term, in a proceeding by or against the representative of the
estate, any more than creditors” (quotation omitted)). Accordingly, we
recognize the Estate’s status as an “entity” solely to denote its separate
existence vis-à-vis its beneficiaries. Cf. RSA ch. 556 (2007 & Supp. 2016)
(providing for suits by and against administrators). With that said, we agree
with the analysis in Bingham, and conclude that the PPFC unsustainably
exercised its discretion “to the extent that [it] incorrectly assume[d] that the
beneficiaries of the estate are indistinguishable from the estate itself.”
Bingham, 66 F.3d at 563.

       The PPFC nevertheless defends its decision as being consistent with
Supreme Court Rule 55’s purpose of reimbursing only actual losses not
recoverable from another source. Thus, it contends that “the PPFC determined
that if the Estate was entitled to reimbursement from the PPF, the payment
had to be limited to actual losses and, consequently, could not include the
Stolen Assets previously recovered and paid to Thaddeus Jakobiec.” The PPFC,



                                       5
however, found that the Estate, which we treat herein as a separate entity, did
“suffer[] a loss in assets of $208,798.95” and in stolen legal fees in the amount
of $89,686.07. Indeed, the PPFC’s brief suggests that the real issue is not so
much the calculation of the Estate’s actual losses, but a concern about a
double recovery by Thaddeus Jakobiec.

       We acknowledge that the risk of double recovery presents a valid
concern; we conclude, however, that it is one to be resolved by the probate
division of the circuit court. Cf. Lisbon Sav. Bank &c. Co., 91 N.H. at 479
(noting that “[b]y the constitution and the statute, the probate court has
exclusive, original jurisdiction of the settlement and distribution of the estates
of deceased persons” and a court “has no power to . . . interfere with due
administration therein” (quotation omitted)); RSA 547:3 (Supp. 2016)
(jurisdiction of former probate court); RSA 490-F:3 (Supp. 2016) (establishing
probate division of circuit court and granting jurisdiction of former probate
court). We again take guidance from the court in Bingham:

      We recognize that neither [the decedent’s wife] nor any other
      beneficiary can receive a double recovery . . . . But with the estate
      still in probate at the time of this damages action, it was not error
      to instruct the jury [not to consider the decedent’s wife’s
      entitlement, if any, as a beneficiary of the estate]. Once the
      amounts due the beneficiaries are ascertained in the probate
      proceeding, appropriate applications may be made to the . . .
      probate court or the trial court in this case to avoid a double
      recovery to the beneficiaries.

Bingham, 66 F.3d at 563-64. The Estate represents, and the PPFC does not
refute, that “[t]he Estate of Beatrice Jakobiec remains open and the next
accounting must identify the full amount of the ‘net eligible recovery’ as an
asset of the estate.” Accordingly, upon remand, the PPFC shall determine,
consistently with this decision, the net eligible recovery due to the Estate and
any issues regarding double recovery shall be taken up with the probate
division thereafter.

      The Estate next contends that the PPFC’s “reduction of attorney’s fees
stolen from the Estate” in the amount of the Excluded Checks “was not
supported by the evidence.” The Estate asserts that the checks were “made
payable to Thomas Tessier and there has never been any evidence produced
that Thomas Tessier advanced [those funds] for Thaddeus’ support.”

       The PPFC, on the other hand, contends that its decision is sustainably
based upon its findings in the Thaddeus Jakobiec Proceeding. The PPFC notes
that, in that proceeding, it found that “Attorney Rockefeller, representing the
interests of Thaddeus, investigated Tessier’s activities and obtained copies of



                                         6
records, including records accounting for various expenditures made on behalf
of Thaddeus.” It further notes that “[b]ased on Rockefeller and Boesch’s
account reconciliation agreement,” it concluded, in the Thaddeus Jakobiec
Proceeding, “that the two draft orders properly paid Thaddeus’ expenses and
did not benefit Thomas Tesssier.”

      We reject the PPFC’s argument for the same reason we struck down its
halving of the Estate’s claim: it fails to recognize the Estate as an entity distinct
from Thaddeus Jakobiec. Whether “the two draft orders properly paid
Thaddeus’ expenses . . . [or] benefit[ed] Thomas Tesssier” is not the relevant
question; rather, the issue is whether the Estate, as an entity distinct from its
beneficiaries, suffered a loss of these funds due to Tessier’s thefts.
Accordingly, we remand for the PPFC to determine whether the Excluded
Checks, which appear to have been written from the Estate’s account to Tessier
personally, were stolen from the Estate. Again, we note that any concerns
about double recovery should be raised in the probate division.

     The Estate next argues that the PPFC misconstrued its claim as seeking
reimbursement of lost income from the PPF. The Estate explains:

      The lost income claim presented to the [PPFC] was for the limited
      purpose of establishing the gross amount of the Estate’s claim in
      the probate bond litigation against which the net recovery should
      be applied for the purpose of ascertaining the net amount of the
      remaining claim against the [PPF].

Similarly, the Estate contends that the PPFC “further misapplied the gross
amount of the prior recoveries to reduce the claim against the [PPF].” The
PPFC counters that it correctly applied the language of Supreme Court Rule 55
in finding that “both the amount of money the Estate spent in attempting to
collect stolen assets and interest on the amount lost” were not eligible for
reimbursement from the PPF. (Capitalization omitted.) The PPFC cites
Supreme Court Rule 55(4), which provides, in relevant part, that “[t]he
maximum amount which may be paid on a claim shall be the dollar value of
the money or property lost by the lawyer defalcation and shall not include
interest on the amount lost or money spent attempting to collect the loss.”
Sup. Ct. R. 55(4).

      We first address the parties’ dispute over whether the amount deducted
from the Estate’s gross claim against the PPF to arrive at its net eligible claim
should have been, as the Estate argues, its net recoveries from the probate
bond and the CPA or, as the PPFC argues, its gross recoveries from those
sources. The PPFC argues that it “properly exercised its discretion based on
the Estate’s offer of proof at the hearing: the net sum of the third party




                                         7
recoveries ($195,107.18) was calculated by subtracting from the sum of gross
recoveries ($270,000) the attorney fees it incurred while collecting its losses.”

       In its decision, the PPFC noted that “[a]ccording to the [Estate’s] offer of
proof at the hearing, the difference between the gross and the net recoveries
represented attorney’s fees incurred in collecting the recoveries.” The Estate
does not specifically challenge that finding on appeal.2 The PPFC then
reasoned that “[b]y deducting only its net recoveries on the probate bond and
recovery from the CPA, the Estate is asking the [PPF] to reimburse money spent
on collecting its losses,” which “Rule 55(4) does not permit.” We agree.
Because, based upon the offer of proof credited by the PPFC and not disputed
here, the net recoveries equal gross recoveries less attorney’s fees, subtracting
net recoveries adds attorney’s fees into the calculation. Accordingly, we
conclude that the PPFC’s decision is consistent with Rule 55(4).

      The Estate nevertheless cites RSA 556:14 to support its position that net,
rather than gross, recoveries should have been deducted. That statute
provides that, in a wrongful death action by the administrator, “the damages
recovered, less the expenses of recovery, expenses of administration, taxes or
other debts as approved by the probate court, shall become a part of the
decedent’s estate and be distributed in accordance with the applicable
provisions of law.” RSA 556:14 (2007). The Estate first asserts that its claim
against the PPF “is no different than any other third party claim an
administrator brings on behalf of the estate, including a wrongful death claim.”
Then, asserting that RSA 556:14 expresses “the clear statutory intent that only
the net recovery by the estate shall be considered an estate asset,” the Estate
argues that applying the Estate’s gross recoveries “in further reduction of [its]
claim against the [PPF] runs contrary to” that intent.

       We do not find the policy of RSA 556:14 to be at odds with the result
reached here. That statute’s specification of expenses to be paid out of the
gross damages recovered serves “to deprive beneficiaries of a right to retain the
amount of these expenses and to require payment over to creditors of the
estate.” Pike v. Adams, 99 N.H. 221, 223 (1954). The PPFC’s decision here
achieves a similar result: it prevents the Estate’s beneficiaries from receiving a
distribution — from the PPF — of the expenses of recovery. Accordingly, we
conclude that the Estate has failed to demonstrate an unsustainable exercise
of discretion with respect to the exclusion of expenses of recovery.


2 Although the Estate represents that its claim on the probate bond included, in addition to lost
income, “attorney’s fees and exemplary damages,” it does not appear to have included an amount
for such a claim in the breakdown of its total claim on the bond set forth in its memorandum to
the PPFC. Nor does it now argue that any portion of its recovery on the bond represents a
legitimate recovery of attorney’s fees. Accordingly, we need not consider how attorney’s fees
legitimately recovered from another source should be treated in a claim on the PPF.



                                                8
      Turning to the issue of lost income, the Estate argues that “[w]hile it is
certainly true the regulations of the [PPF] do not permit the recovery against
the [PPF] for lost income on the amounts stolen, it is not the case for a claim
against Tessier as administrator of the Estate.” The Estate notes that its claim
against the probate bond included, among other things, lost income, but
asserts that its net claim “against the [PPF] does not include lost income. It is
simply the balance of the claim against the probate bond which legitimately
included lost income.”

       The Estate’s position, as we understand it, rests upon the recoveries it
deducted from its gross claim ($195,107.18) exceeding the amount it calculated
as lost income ($99,531.81). Employing the Estate’s method of calculation in a
case in which the amount of lost income exceeded recoveries from other
sources would result in a claim against the PPF that included lost income.
Nevertheless, because reimbursement from the PPF is capped at “the dollar
value of the money or property lost by lawyer defalcation,” Sup. Ct. R. 55(4),
such inclusion would not affect the final reimbursement amount. The real
issue is not whether the claim against the Estate “includes” lost income,
because the PPF will not reimburse lost income in any event. Rather, the issue
is whether a claimant should be allowed to recover lost income from another
source without having to deduct that recovery from its claim against the PPF.
We agree with the Estate that it should.

      We interpret the rule establishing and governing the PPF in light of its
stated purpose. Cf. Petition of Thayer, 145 N.H. 177, 183 (2000) (declining to
construe supreme court rules regarding committee on judicial conduct in a
manner that “would run counter to the manifest purposes of New Hampshire’s
system of judicial discipline”).

          The purposes of the Public Protection Fund are to provide a
      public service and to promote public confidence in the
      administration of justice and the integrity of the legal profession by
      providing some measure of reimbursement to victims who have lost
      money or property caused by the defalcation of lawyers admitted to
      practice law in this jurisdiction occurring in New Hampshire and in
      the course of the client-lawyer or fiduciary relationship between
      the lawyer and the claimant.

Sup. Ct. R. 55(1). By its terms, the rule does not purport to guarantee full
recovery from, or to ensure that a claimant is made whole by, the PPF. Rather,
it seeks to provide “some measure of reimbursement,” id., limited to no more
than “the dollar value of the money or property lost by lawyer defalcation,” Sup.
Ct. R. 55(4). Nevertheless, while the rule prohibits the PPF from reimbursing a
claimant for “interest on the amount lost or money spent attempting to collect
the loss,” we see nothing prohibiting a claimant from recovering lost income



                                        9
from another source. Id. In other words, we see nothing prohibiting a
claimant from being made whole, if other sources allow it, and we can think of
no persuasive policy reason for preventing a claimant from utilizing other
sources to obtain a full recovery. See In re Proposed Public Protection Fund
Rule, 142 N.H. 588, 591 (1998) (acknowledging that the PPF “may not cover all
claims that arise” but noting that “other avenues of compensation will remain
available to victims, including civil and criminal litigation” (emphasis added)).

       In fact, the rule recognizes that other sources of reimbursement may
exist, and requires a claimant to exhaust those other sources before receiving
reimbursement from the PPF. Sup. Ct. R. 55(4); see also In re Proposed Public
Protection Fund Rule, 142 N.H. at 591 (stating that “[t]he PPF is designed as a
last resort”). Thus, Rule 55 provides that “[p]ayments from the [PPF] shall be
made only after exhaustion of all available assets, insurance, and sureties of
the offending lawyer and the offending lawyer’s law firm.” Sup. Ct. R. 55(4).
We read that provision (requiring exhaustion of other sources), together with
the provision capping reimbursement at the dollar value of lost money or
property, as a prohibition on double recovery. Nevertheless, the rule does not
specify how recoveries from other sources should be applied in calculating a
claimant’s claim against the PPF.

       Because one of the purposes of the PPF is “to promote public confidence
in the administration of justice and the integrity of the legal profession,” Sup.
Ct. R. 55(1), we conclude that an equitable allocation of recoveries that
maximizes a claimant’s total recovery from all sources (without providing
double recovery) best effectuates that purpose. Accordingly, we hold that
where, as the Estate claims here, a claimant recovers on a claim against
another source (here, the probate bond) that legitimately included lost income,
the claimant is entitled to deduct its lost income recovery from its total
recoveries from other sources before those recoveries are applied to reduce its
claim against the PPF.

       In essence, we are applying an equitable concept akin to marshaling in
order to maximize the claimant’s recovery. Cf. Black’s Law Dictionary 1121
(10th ed. 2014) (defining “marshal,” in relevant part, as “[t]o arrange (assets,
etc.) according to their liability or availability for payment of debts”); Lineham v.
So. N.E. Prod. Credit Assoc., 122 N.H. 179, 182 (1982) (discussing “technique
of protecting junior creditors . . . known as ‘marshaling the assets’,” under
which, “[w]hen one creditor may have recourse to two funds more than ample
for his full satisfaction, while a junior creditor has recourse to but one fund,
which will prove inadequate for his payment if the senior creditor has primary
recourse to it, the court will often ‘marshal the assets’ and compel the former to
exhaust the fund on which he alone has a lien before allowing him to use the
other fund” (quotation omitted)). Here, a single claimant has access to
alternative sources of recovery, but is required to exhaust all non-PPF avenues



                                         10
before looking to the PPF, and, because the claimant may not have a double
recovery, is required to deduct from its PPF claim any portion of that claim
already recovered from another source. We conclude that, in order to preserve
the claimant’s legitimate recoveries from other sources of items not eligible for
reimbursement from the PPF (e.g., lost income), the amount deducted must be
the balance remaining after gross recoveries from other sources are first
allocated to those PPF-ineligible recoveries.

      Here, the PPFC found that it had no need to assess the legitimacy of the
Estate’s lost income claim because it found the claim ineligible for recovery in
any event. It noted, however, “[a]s a preliminary matter, . . . that the Estate
has not offered any expert testimony or report in support of its claim for lost
income, and that this element of the claim could be found to be speculative.”
Accordingly, we cannot apply the rule we set forth above, but must remand for
the PPFC to determine, in the first instance, whether the Estate has
established a lost income recovery to deduct from its gross recovery on the
probate bond.

      In light of the foregoing, we reverse the PPFC’s decision to reduce its
award by half, vacate the award, and remand for further proceedings not
inconsistent with this opinion.

                                            Reversed in part; vacated;
                                            and remanded.

     DALIANIS, C.J., and LYNN, BASSETT, and HANTZ MARCONI, JJ.,
concurred.




                                       11